DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
The amendment of 07/19/2022 has been entered. Claims 1-15, 17-18, and 21-23 are pending in this US patent application. Claims 9-11 and 18 remain withdrawn, and claims 22-23 are newly withdrawn as necessitated by amendment from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 02/07/2022.
Claims 1-8, 12-15, 17, and 21 are currently under examination and were examined on their merits.

Withdrawn Rejections
The rejection of claims 8 and 17 under 35 U.S.C. 112(b) as being indefinite for lacking clear antecedent basis for all limitations is withdrawn in light of the amendment of 07/19/2022, which amended claims 8 and 17 to have clear antecedent basis.
The rejection of the claims under 35 U.S.C. 103 as set forth in the previous Office action is withdrawn in light of the amendment of 07/19/2022, which added a step to the method of claim 1, amended claims 12-15 and 17 to depend from claim 7, and cancelled claim 19.
The objection to claims 7, 16, and 20 as set forth in the previous Office action for containing allowable subject matter but depending from a rejected claim is withdrawn in light of the amendment of 07/19/2022, which amended claim 7 to be an independent claim and cancelled claims 16 and 20.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 and 8 are newly rejected as necessitated by amendment under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Amended claim 1 recites a step of “selecting a kidney-like tissue”. The meaning of this limitation is unclear because “kidney-like tissue” is a term of degree that is not defined in the claims or the specification. Which tissues that can be selected are “kidney-like”, and which are not? As such, one of ordinary skill in the art would be unable to determine the metes and bounds of claim 1, rendering it indefinite.

Because claims 2-6 and 8 depend from claim 1 and do not provide further clarification of the indefinite language therein, these claims are also indefinite. Therefore, claims 1-6 and 8 are rejected under 35 U.S.C. 112(b).

In the interest of compact prosecution, the Examiner has interpreted the step of “selecting a kidney-like tissue” of claim 1 to be any step of selecting any tissue containing mesenchymal stem cells, vascular endothelial cells, and clonal embryonic kidney cells that is positive for the expression of at least one member selected from the group consisting of WT-1, nephrin, and podocin.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-6 and 8 are newly rejected as necessitated by amendment under 35 U.S.C. 103 as being unpatentable over US patent application 2009/0060961 filed by Naruse et al., published 03/05/2009, as evidenced by Wikipedia, https://en.wikipedia.org/wiki/HEK_293_cells, accessed 04/22/2022, and Ren et al., Biochem. Biophys. Res. Comm. 338: 1818-1824 (2005).

Naruse teaches using a cell scaffold material to culture one or more kinds of cells, including mesenchymal stem cells, HEK cells, and vascular endothelial cells (see entire document, including page 12, paragraph 0128; cf. claims 1 and 3-4; the Examiner notes that a mixture of MSCs, HEK cells, and vascular endothelial cells does not contain iPS cells, ES cells, or differentiation-induced cells as recited in claim 4). The cells are preferably human-derived (page 14, paragraph 0137; cf. claim 2). By using the cell scaffold material, useful cells can be obtained at a large scale and a high purity, and a cell preparation excellent in the effect can be produced (page 14, paragraph 0138; cf. claim 1; the Examiner notes that the instant claims do not provide any indication that the step of “selecting” is limited in any way, and so the step of producing a cell preparation from cells cultured on the scaffold taught by Naruse can be interpreted as a step of “selecting” the cells that had been cultured on the scaffold).
Wikipedia teaches that HEK cells are also called HEK 293 cells and were generated by transfecting human embryonic kidney cells with adenovirus 5 DNA (see entire document, including page 1, paragraphs 1 and 4). In addition, the instant specification uses HEK293 in place of HEK (see paragraph 0015 of the specification as filed [“Examples of clonal embryonic kidney cells include human embryonic kidney cells (HEK293) and mouse embryonic kidney cells (M15).”]). As such, the HEK cells of Naruse would intrinsically contain exogenous adenovirus 5 DNA (cf. claims 8).
Ren teaches that HEK 293 cells express nephrin (see entire document, including page 1820, Figures 2 and 3; note that nephrin is expressed by the 293 cells in the control conditions in the absence of any stimulation). As such, the HEK cells of Naruse would intrinsically be “positive for expression of at least one member selected from the group consisting of Wilms tumor-1, nephrin, and podocin” as recited in claim 1.

However, Naruse does not explicitly teach co-culturing MSCs, HEK cells, and vascular endothelial cells to make a cell preparation. Naruse also does not teach the ratio between the HEK cells and MSCs or the culture time.

While Naruse does not explicitly teach co-culturing MSCs, HEK cells, and vascular endothelial cells to make a cell preparation, it would have been obvious to one of ordinary skill in the art because Naruse teaches using a cell scaffold material to culture one or more kinds of cells, including mesenchymal stem cells, HEK cells, and vascular endothelial cells, and making cell preparations (i.e., “selecting” the cells) from the cells cultured on the scaffold. One of ordinary skill in the art would have a reasonable expectation that culturing MSCs, HEK cells, and vascular endothelial cells on the scaffold of Naruse would successfully result in the production of additional MSCs, HEK cells, and vascular endothelial cells. The Examiner notes that making a cell preparation of MSCs, HEK cells, and vascular endothelial cells cultured on the scaffold as rendered obvious by Naruse would intrinsically constitute “selecting a kidney-like tissue positive for expression of at least one member selected from the group consisting of Wilms tumor-1, nephrin, and podocin” as recited in claim 1 (see the Examiner’s interpretation of “selecting a kidney-like tissue” above under Claim Interpretation – 35 USC 112).
Naruse does not teach the numbers of cells cultivated on the scaffold or the culturing time as recited in instant claims 5-6. However, the numbers of cells seeded onto the scaffold and the length of time for which they are cultured are matters of routine experimentation. Generally, differences in concentration will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). See MPEP § 2144.05 (II)(A). It would have been obvious to one of ordinary skill in the art at the time Applicants' invention was made to determine all operable and optimal concentrations of cells to seed onto the scaffold because the concentration of cells in a culture (and, consequently, the ratio between numbers of cells in a co-culture) is an art-recognized, result-effective variable known to affect the properties of the resulting co-culture, which would have been optimized in the art to provide a co-culture with the desired properties. Similarly, it would have been obvious to one of ordinary skill in the art at the time Applicants' invention was made to determine all operable and optimal culturing times for the co-culture because the length of time for which cells are cultured is an art-recognized, result-effective variable known to affect the number of cells produced during the culture, which would have been optimized in the art to provide a co-culture with the desired number of cells.
Therefore, claims 1-6 and 8 are rendered obvious by Naruse, as evidenced by Wikipedia and Ren, and are rejected under 35 U.S.C. 103.

The Supreme Court has acknowledged:

When a work is available in one field of endeavor, design incentives and other market forces can prompt variations of it, either in the same field or a different one.  If a person of ordinary skill can implement a predictable variation…103 likely bars its patentability…if a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond that person’s skill. A court must ask whether the improvement is more than the predictable use of prior-art elements according to their established functions……the combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results (see KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 U.S. 2007) (emphasis added).

From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention.  Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.

Allowable Subject Matter
The closest prior art to claim 7 is found in the teachings of Naruse, as discussed above. However, Naruse does not teach or suggest including a renal tubular cell and/or a mesangial cell in the co-culture. As such, claim 7 and its dependent claims, 12-15, 17, and 21, are free of the prior art.

Response to Arguments
Applicant has traversed the above rejection of the claims under 35 U.S.C. 103 as being unpatentable over Naruse. Applicant states that Naruse does not teach or suggest a method that includes a step of selecting a kidney-like tissue that is positive for expression of WT-1, nephrin, and/or podocin (remarks, page 6). This argument has been fully considered but has not been found persuasive.
As discussed above, the instant claims do not provide any indication that the step of “selecting” is limited in any way, and so the step of producing a cell preparation from cells cultured on the scaffold taught by Naruse can be interpreted as a step of “selecting” the cells that had been cultured on the scaffold. Accordingly, making a cell preparation of MSCs, HEK cells, and vascular endothelial cells cultured on the scaffold as rendered obvious by Naruse would intrinsically constitute “selecting a kidney-like tissue positive for expression of at least one member selected from the group consisting of Wilms tumor-1, nephrin, and podocin” as recited in claim 1.

Therefore, the Examiner has maintained the rejections presented above.

Conclusion
Claims 1-6 and 8 are rejected. Claims 7, 12-15, 17, and 21 are allowed.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Erin M. Bowers, whose telephone number is (571)272-2897. The examiner can normally be reached Monday-Friday, 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau, can be reached at (571)272-0614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Erin M. Bowers/Primary Examiner, Art Unit 1653                                                                                                                                                                                                        09/21/2022